Citation Nr: 0508817	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-15 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a fracture of the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from September 1966 to 
February 1967.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The RO denied the veteran's petition 
to reopen his previously denied claim of entitlement to 
service connection for residuals of a fracture of the right 
elbow.

The veteran's claim was first considered and denied by the RO 
in an unappealed November 1974 rating decision.  He filed a 
notice of disagreement (NOD) in response to that November 
1974 rating decision - to initiate an appeal, but after 
receiving a statement of the case (SOC) in September 1975, he 
failed to perfect his appeal by submitting a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See 38 C.F.R. § 20.200 (2004).  In cases where 
the veteran files an NOD, but fails to perfect his appeal 
within sixty days of the date on which the SOC was mailed or 
within one year from the date of mailing the notice of the 
decision (by filing a VA Form 9 or equivalent statement), the 
RO's determination becomes final and binding on him based on 
the evidence then of record.  See 38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. §§ 20.204(b), 20.302(b), 20.1103 
(2004).

So the RO approached this claim properly in the November 2001 
rating decision, as an issue of whether new and material 
evidence had been received to reopen this previously denied 
claim.  Nevertheless, the Board also must address this 
preliminary issue because this affects the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
merits of it on a de novo basis.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Unfortunately, before making this determination, further 
development of the evidence is required.  So, for the reasons 
discussed below, this claim is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (2004).  The implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2004).  The VCAA potentially applies to all 
pending claims for VA benefits, and provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim for benefits.  
Changes potentially relevant to this particular claimant's 
appeal include the establishment of specific procedures for 
advising him and his representative of information required 
to substantiate the claim, and a broader VA obligation to 
obtain relevant records and advise them of the status of 
those efforts.

A preliminary review of the claims file does not indicate the 
veteran was properly advised of the changes brought about by 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  
The Board is well aware that he was provided a VCAA letter in 
November 2002, containing a brief explanation of VA's duty to 
assist and the evidence necessary to establish a claim for 
service connection (i.e., on the merits).  But the RO failed 
to properly inform him of the evidence needed to substantiate 
his petition to reopen - which, as mentioned, is the 
threshold preliminary determination.  Only if there is new 
and material evidence will the Board, in turn, reach a merits 
adjudication.  So where, as here, the initial VCAA notice was 
deficient for this important reason, another VCAA letter must 
be issued to correct this procedural due process problem 
before the Board can decide the case.  Cf. Huston v. 
Principi, 17 Vet. App. 195 (2003).



Likewise, the RO failed to provide an adequate explanation of 
the VCAA, including notice to the veteran of his rights and 
responsibilities under this law and whose ultimate 
responsibility - his or VA's, it is in obtaining supporting 
evidence.  And mere notification of the provisions of the 
VCAA, without a discussion of his rights and 
responsibilities, VA's responsibilities, 
and the necessary evidence to be obtained with regard to the 
specific issue before the Board, is insufficient to comply 
with the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

As a consequence, the veteran's claim was certified to the 
Board without him being given appropriate notice of the 
evidence necessary to substantiate his claim, his rights and 
responsibilities under the VCAA, and VA's responsibilities 
under this law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  The Board 
cannot correct this procedural due process defect; rather, 
the RO must.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran a VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  The 
VCAA letter must notify him of the 
evidence, if any, he is expected to 
provide in support of his petition to 
reopen his previously denied claim for 
service connection for residuals of a 
fracture of his right elbow, and the 
evidence, if any, VA will obtain 


for him.  Also advise him that he should 
submit any relevant evidence in his 
possession concerning this claim.  See 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002). 

As well, the VCAA notice must apprise the 
veteran of the provisions of this law, 
specifically concerning his petition to 
reopen his previously denied claim of 
entitlement to service connection for 
residuals of a fracture of the right 
elbow.  The previous notification, in the 
November 2002 letter, was insufficient.  
The VCAA notification also must apprise 
him of the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and VA's responsibilities in 
obtaining evidence.  And he must be given 
an opportunity to supply additional 
information, evidence, and/or argument in 
response and to identify additional 
evidence for VA to obtain regarding his 
claim.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  Then readjudicate the veteran's 
petition to reopen his previously denied 
claim of entitlement to service 
connection for residuals of a fracture of 
the right elbow in light of any 
additional evidence obtained since 
issuance of the statement of the case 
(SOC) in March 2003.  If the claim 
continues to be denied, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond to it before returning the case 
to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




